17-08264-rdd     Doc 26     Filed 05/01/19 Entered 05/01/19 22:05:36        Main Document
                                         Pg 1 of 5

                                                              Hearing Date: May 20, 2019
                                                           Hearing Time: 10:00 a.m. (EDT)


Tracy L. Klestadt
Klestadt Winters Jureller Southard & Stevens, LLP
200 West 41st Street, 17th Floor
New York, New York 10036
Telephone: (212) 972-3000
Fax: (212) 972-2245
tklestadt@klestadt.com

Jeffrey K. Garfinkle (admitted pro hac vice)
BUCHALTER Professional Corporation
18400 Von Karman Avenue, Suite 800
Irvine, CA 92612
Telephone: (949) 760-1121
Fax: (949) 720-0182
jgarfinkle@buchalter.com

Counsel for Defendant
McKesson Corporation


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
In re:                                           )   Chapter 11
                                                 )
                                                 )   Case No. 15-23007 (RDD)
THE GREAT ATLANTIC & PACIFIC TEA                 )
COMPANY, INC., et al.                            )   Jointly Administered
                                                 )
                           Debtor.               )
                                                 )
The Official Committee of Unsecured Creditors on )
behalf of the bankruptcy estate of THE GREAT     )
ATLANTIC & PACIFIC TEA COMPANY, INC., )
et al.                                           )
                              Plaintiff          )   Adv. Proc. No. 17-08264 (RDD)
                                                 )
                      v.                         )
                                                 )
McKESSON CORPORATION                             )
                                                 )
                              Defendant          )
                                                 )



                                               1
BN 36283064v3
17-08264-rdd         Doc 26    Filed 05/01/19 Entered 05/01/19 22:05:36             Main Document
                                            Pg 2 of 5



               DECLARATION OF LALITHA IRAGAVARAPU IN SUPPORT OF
             MCKESSON CORPORATION’S MOTION FOR SUMMARY JUDGMENT

I, Lalitha Iragavarapu, declare and state as follows:

        1.        I am employed by McKesson Corporation (“McKesson”) as a Senior Manager of

Credit and AR Operations, the business unit involved with the sale of pharmaceutical products

from McKesson to The Great Atlantic & Pacific Tea Company, Inc. et al. (the “Debtors” or

“A&P”).         In this role, I am responsible for monitoring payments made by customers of

McKesson.

        2.        I submit this affidavit in support of McKesson’s Motion for Summary Judgment

(the “Motion”) against Plaintiff Official Committee of Unsecured Creditors on behalf of the

bankruptcy estate of the Debtors (“Plaintiff”) in connection with the above-captioned adversary

proceeding.

        3.        As to the following facts, except where stated upon information and belief, I

know them to be true of my own personal knowledge or based upon my review of McKesson’s

books, records and files. If called upon to testify in this action as to the matters set forth herein, I

could and would testify competently thereto.

        4.        In my position, I am one of the custodians of the books, records, and files of

McKesson (the “Records”) as they pertain to the Debtors, and the transactions at issue. I am

familiar with the manner in which the Records are prepared and maintained.

        5.        I am informed and believe that (i) the Records constitute writings taken or made

and kept in the course of the regularly conducted business activity of McKesson; (ii) it is the

regular practice of McKesson to have these Records made, kept, and preserved; (iii) such

Records are made at or near the time of the acts or events recorded, by employees or contractors

of McKesson with a business duty to do so; and (iv) the Records are made by, or are made from



                                               2
BN 36283064v3
17-08264-rdd         Doc 26       Filed 05/01/19 Entered 05/01/19 22:05:36                      Main Document
                                               Pg 3 of 5



information transmitted by employees or contractors of McKesson with personal knowledge of

the acts and events recorded therein and with a business duty to so record such acts and events.

McKesson operates in reliance upon these procedures.                     In my position, I have a working

knowledge regarding the Records and how McKesson records and accounts for the purchases by

and the transactions with the Debtors.

         6.       The records of the transactions between McKesson and A&P are voluminous.

During the three years leading up the bankruptcy filings, McKesson and the Debtors conducted

extensive daily transactions (purchases and payments) resulting in hundreds of thousands of

invoices. In the Preference Period1 alone, the transactions between the Debtors and McKesson

generated over 49,000 invoices for the Pharmaceuticals purchased by the Debtors’ pharmacies.

         7.       Invoices were compiled with a billing statement and provided to the Debtors on a

weekly basis. Occasionally, there was a delay in delivering an invoice to the Debtors, usually

due to a clerical error by McKesson. In those circumstances, the invoice would be included with

the next billing cycle statement and the baseline date of the invoice would be modified so the due

date of that invoice would correspond to the due date of all invoices included in the billing

statement.

         8.       Due the enormous number of individual invoices, I prepared a summary of these

transactions in an Excel spreadsheet (the “Transaction History Spreadsheet”).2 The Transaction

History Spreadsheet covers the one-year period leading up to the commencement of the Debtors’

bankruptcy cases on July 19, 2015. Were it to be printed, the Transaction History Spreadsheet

would be over 8,000 pages.3


1
  Defined terms used herein have the same meaning set forth in the Motion.
2
  See Federal Rule of Evidence 1006.
3
  An electronic copy of the Excel spreadsheet was provided to counsel for the Plaintiff and will be provided to the
Court in electronic format upon request.


                                                     3
BN 36283064v3
17-08264-rdd          Doc 26    Filed 05/01/19 Entered 05/01/19 22:05:36         Main Document
                                             Pg 4 of 5



        9.         The Transaction History Spreadsheet is divided into six tabs, summarizing the

payment history for (i) Branded Pharmaceuticals during the pre-preference period, (ii) Branded

Pharmaceuticals during Preference Period (iii) Generic Pharmaceuticals during the pre-

preference period, (iv) Generic Pharmaceuticals during the Preference Period, (v) Promotional

Pharmaceuticals during the pre-preference period and (vi) Promotional Pharmaceuticals during

the Preference Period.

        10.        During the one-year prepetition period, the transactions between the Debtors and

McKesson resulted in 204,778 individual invoices for a total amount of $295,915,014.44. For

each of these invoices, McKesson analyzed the invoice amount, due date, payment date, form

and amount of payment, and then calculated the number of days between the due date and

payment date. Every single invoice paid during the Preference Period was paid on its exact due

date.

        11.        The four Contemporaneous Daily Payments made between July 14 and 17 were

applied to invoices for Pharmaceuticals delivered the previous day as follows:

Date of Invoices        Date of Payment    Wire Number        Payment Amount

7/13/2015               7/14/2015          4043222            1,436,808.53

7/14/2015               7/15/2015          4043267            1,098,919.73

7/15/2015               7/16/2015          4043333            883,260.71

7/16/2015               7/17/2015          4043354            830,735.91

                                           Total:             $4,249,724.88


        12.        Between July 14, 2015 and July 17, 2015, McKesson generated invoices and

delivered Pharmaceuticals to the Debtors in the total amount of $4,654,546.87 as follows:

        •       July 14, 2015 - $1,108,103.36


                                                4
BN 36283064v3
17-08264-rdd          Doc 26    Filed 05/01/19 Entered 05/01/19 22:05:36        Main Document
                                             Pg 5 of 5



        •       July 15, 2015 - $891,779.14

        •       July 16, 2015 - $842,705.17

        •       July 17, 2015 - $1,811,959.20

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct based on my personal knowledge and review of McKesson’s

Records, and if called as a witness I could and would testify competently thereto.

        Executed on April 30, 2019 at Irving, Texas.

                                                /s/ Lalitha Iragavarpu
                                                Lalitha Iragavarapu




                                                5
BN 36283064v3
